Citation Nr: 0735687	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  04-35 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran had recognized service from September 1, 1941 to 
September 17, 1941.  The veteran died in January 1995.  The 
appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an May 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
Manila, the Republic of the Philippines, which denied the 
above claim.

In February 2004, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  A transcript of the 
hearing is of record.  

In April 2004, the appellant withdrew her claims for accrued 
benefits and basic eligibility for nonservice-connected death 
pension benefits.  See 38 C.F.R. § 20.204.  


FINDINGS OF FACT

1.  The veteran died in January 1995.  The Certificate of 
Death lists the immediate cause of death as cardiorespiratory 
arrest, with antecedent cause as paraplegia and underlying 
cause as a wasting disease.  

2.  At the time of the veteran's death, he was not service 
connected for any disability.

3.  The cause of the veteran's death did not have its onset 
during active service or any applicable presumptive period, 
and is not related to any in-service disease or injury.


CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially to cause, the veteran's death.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a) (2005); see 38 U.S.C.A. § 1310 (West 2002); 
see also 38 U.S.C.A. §§ 1110 and 1112 (West 2002).  A 
service-connected disability is the principal cause of death 
when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2005).  A contributory cause of death must be causally 
connected to the death and must have contributed 
substantially or materially to death, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1) (2005).  See generally Harvey 
v. Brown, 6 Vet. App. 390, 393 (1994).

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In addition, service connection for paralysis agitans may be 
established based upon a legal "presumption" by showing 
that the disability manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

The appellant as a layperson has not been shown to be capable 
of making medical conclusions, thus, her statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Neither the Board nor the appellant is 
competent to supplement the record with unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Conversely, health professionals are experts and 
are presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Board has reviewed the record in its entirety.  During 
the veteran's lifetime, he was not service connected for any 
disability.  The death certificate reveals that he died in 
January 1995.  The immediate cause of death was 
cardiorespiratory arrest, with antecedent cause as paraplegia 
and underlying cause as wasting disease.  There is no 
competent evidence showing that these conditions had an onset 
in service or were related to any in-service disease or 
injury.  The service medical records are negative for any 
complaints or findings of cardiorespiratory disease, 
paraplegia, or wasting disease and they were not shown by the 
objective medical evidence of record until many years after 
the veteran's separation from service.  The Affidavit for 
Philippine Army Personnel, completed in November 1945, showed 
that the veteran was treated for typhoid fever and cerebral 
anemia in September 1941.  However, the service separation 
examination conducted on December 14, 1945 by the Philippine 
Army reported no physical abnormalities, providing evidence 
against this claim.

Post-service treatment records show that the veteran received 
private medical treatment from Dr. F.V.C., from April 1993 
until the time of his death in January 1995.  In letters 
dated July 2003 and December 2004, Dr. F.V.C. stated that in 
April 2003, the veteran was admitted to his clinic with 
symptoms of weakness, poor appetite, progressive weight loss, 
and fever and he was not responsive to stimuli.  He was 
admitted several times after that for the same symptoms, 
which worsened over time.  He eventually developed a urinary 
tract infection, incontinence, aspiration pneumonia, and bed 
sores.  The veteran died at Dr. F.V.C.'s clinic due to 
complications of the aforementioned conditions.  The 
physician signed the veteran's death certificate.  It appears 
from his statement that the antecedent cause of death of 
paraplegia should not have been included on the death 
certificate.  According to Dr. F.V.C.'s statements, the 
veteran died of conditions that began in 1993, 52 years after 
service, and there is no evidence that they were related any 
of the inservice diseases mentioned in the service medical 
records.  

As there is no competent evidence of record which connects 
the conditions listed on the veteran's death certificate to 
his active service, service connection for the veteran's 
cause of death is not warranted.  

The Board must finds that the service records and post-
service medical records provide evidence against this claim, 
outweighing the appellant's contentions. 

In addition, it appears that paraplegia was mistakenly 
included on the death certificate and Dr. F.V.C. stated that 
he had not diagnosed the veteran as having paraplegia.  See 
December 2004 letter from Dr. F.V.C.  Even if this condition 
was an antecedent cause of the veteran's death, the evidence 
does not show that the veteran was diagnosed with paraplegia 
within one year following his separation from service.  As 
such, service connection on a presumptive basis is not 
warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.

During the February 2004 personal hearing, the appellant and 
her daughter contended that the medication for schizophrenia 
caused the veteran to develop the conditions that eventually 
caused his death.  They also contended that he developed 
schizophrenia during service.  

The veteran's claim for service connection for schizophrenia 
was previously denied as the evidence showed that this 
condition pre-existed service and was not found to have been 
aggravate by service.  Service medical records show that the 
veteran was treated for schizophrenia from October to 
November 1941 and post-service private treatment records show 
that the veteran was treated for schizophrenia from February 
1989 to January 1990.  

In any event, assuming, without deciding, that schizophrenia 
was related to the veteran's service, there is no competent 
evidence of record showing that it caused or contributed to 
the veteran's death or that it was in any way related to his 
fatal conditions.  See 38 C.F.R. § 3.310.  The appellant and 
her daughter are not competent to make such an assessment and 
their opinions have no probative value.  See Espiritu.  

The appellant has also provided excerpts from medical books 
about schizophrenia.  To the extent that she is attempting to 
extrapolate from the medical literature that the veteran's 
cause of death is related to service, such extrapolation 
would constitute nothing more that an unsubstantiated medical 
opinion by a lay person rather than a conclusion based on the 
medical evidence of record.  While it is argued that the 
medical literature provided by the appellant is supportive of 
the claim, the Board finds that such generic texts, which do 
not address the facts in this particular case, and with a 
sufficient degree of medical certainty, do not amount to 
competent medical evidence of causality.  Sacks v. West, 11 
Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  
Therefore, the Board assigns more weight to the objective 
medical evidence of record as outlined above.

Because the veteran's death was not caused by a disability 
for which service connection had been established at the time 
of death or for which service connection should have been 
established, the appellant's claim is denied.  The 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule is not for application.  38 C.F.R. 
§§ 3.102, 4.3.  

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant on March 2002 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, a medical opinion is not required because there 
is no competent evidence of record indicating that the 
veteran's cause of death was associated with his active 
service.   See 38 C.F.R. § 3.159(c)(4)(A); Charles v. 
Principi, 16 Vet. App. 370 (2002); Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  The Board finds that the service 
and post-service medical record provides evidence against 
this claim. 
  
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and all available private medical records.  The 
appellant was provided an opportunity to set forth her 
contentions during the hearing before the undersigned 
Veterans Law Judge.  Significantly, neither the appellant nor 
her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


